                     Case 2:20-cv-05120-RGK-PLA Document 19 Filed 03/25/21 Page 1 of 2 Page ID #:188



                       1       LABOR LAW PC
                               Danny Yadidsion (SBN 260282)
                       2       100 Wilshire Blvd. Suite 700
                               Santa Monica, CA 90401
                       3       Telephone: 310.494.6082
                               Danny@LaborLawPC.com
                       4       Attorney for Plaintiff
                               ANGELICA GONZALEZ
                       5
                               MIRANDA A. MOSSAVAR, Bar No. 279251
                       6       mmossavar@littler.com
                               LITTLER MENDELSON, P.C.
                       7       2049 Century Park East
                               5th Floor
                       8       Los Angeles, CA 90067.3107
                               Telephone: 310.553.0308
                       9       Facsimile: 310.553.5583
                   10          RAE CHUNG, Bar No. 318300
                               rchung@littler.com
                   11          LITTLER MENDELSON, P.C.
                               633 West 5th Street
                   12          63rd Floor
                               Los Angeles, CA 90071
                   13          Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                   14
                               Attorneys for Defendant
                   15          LIVHOME, INC.
                   16
                   17                                 UNITED STATES DISTRICT COURT
                   18                               CENTRAL DISTRICT OF CALIFORNIA
                   19          ANGELICA GONZALEZ, an                Case No. 2:20-cv-05120-RGK-PLA
                               individual,                          Assigned To Hon. R. Gary Klausner
                   20
                                              Plaintiff,            ORDER RE STIPULATED
                   21                                               PROTECTIVE ORDER
                                     v.
                   22
                               LIVHOME, INC., a corporation; and    Complaint filed: May 8, 2020
                   23          DOES 1-50, Inclusive,                (originally filed in Los Angeles
                                                                    County Superior Court)
                   24                         Defendants.
                   25
                   26
                   27
                   28
LITTLER MENDELSON,
           DELSON, P.C.
                   P.C
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107


                                                                   
          310.553.0308
                     Case 2:20-cv-05120-RGK-PLA Document 19 Filed 03/25/21 Page 2 of 2 Page ID #:189



                       1             Having considered the papers, and finding that good cause exists, the Parties’
                       2       Stipulated Protective Order is granted.
                       3
                               IT IS SO ORDERED.
                       4
                       5                March 25, 2021
                               Dated:
                       6                                                 HON. PAUL L. ABRAMS
                                                                         UNITED STATES MAGISTRATE JUDGE
                       7
                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON,
           DELSON, P.C.
                   P.C
     2049 Century Park East


                                                                           2.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
